ITEMID: 001-23717
LANGUAGEISOCODE: ENG
RESPONDENT: SWE
BRANCH: ADMISSIBILITY
DATE: 2004
DOCNAME: SAWALHA v. SWEDEN
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Nicolas Bratza
TEXT: The applicant, Mr Johnny Sawalha, is a Swedish national, who was born in 1968 and lives in Södertälje.
The facts of the case, as submitted by the applicant, may be summarised as follows.
The applicant was accused of having committed three criminal offences. The first charge regarded the applicant’s involvement in the transport of 1842 grams of cocaine and the second charge concerned an amount of 0.86 grams of cocaine found in his home. The third charge concerned a doping offence. The applicant denied the first two charges but admitted the third. He was deprived of his liberty from 17 March to 3 May 1999.
On 7 May 1999 the District Court (tingsrätten) of Sollentuna gave judgment. Regarding the first charge, the District Court found that the applicant’s involvement in the crime – receiving narcotics for the purpose of storing and transferring them – did not correspond to what the applicant was charged with in the bill of indictment. The first offence had not therefore been made out. Regarding the second charge, the District Court stated that there was not sufficient evidence to convict the applicant. He was convicted of a doping offence (dopningsbrott) and fined. He was thus acquitted by the District Court on two out of the three charges.
The Prosecutor appealed against the acquittals on the two charges on 7 May 1999, i.e. the same day the District Court gave judgment. In his submissions, the wording of the bill of indictment was amended in regard to the first charge so as to cover applicant’s involvement in the crime (i.e. receiving narcotics for the purpose of storing and transferring them). Regarding the second charge, the Prosecutor called a new witness.
The applicant was detained on 16 May 2000. He claims that after the District Court’s acquittal, he had been working both in Sweden and abroad. He alleges that, during this time, i.e. over a year, he did not receive any summons to appear before the Court of Appeal. His arrest thus came unexpectedly.
On 17 May 2000, during the hearing at the Svea Court of Appeal (Svea hovrätt), he was placed under formal arrest (häkte) on the basis that he was suspected on reasonable grounds of an attempt to commit an aggravated narcotics offence and that there was a risk that he would run away or seek to escape prosecution or punishment. The applicant opposed his detention arguing that he had not been served with any summons to appear before the Court of Appeal and that he had not failed to appear. In the judgment, which was pronounced the same day, the Court of Appeal found that the applicant was guilty on both charges which had been the subject of the appeal and sentenced him to nine years’ imprisonment. He alleges that it did not examine his defence counsel’s objection that he had not had sufficient time to meet the applicant before the hearing.
In the written appeal pleadings to the Supreme Court (Högsta Domstolen), the applicant argued that the required evidentiary standards in criminal cases had not been satisfied and that there was no evidence to support the charge that he had been involved in the transport of the narcotics. The only thing he had stated himself before the Court of Appeal was that he had been supposed to store a package which he thought had contained hash or marijuana. Regarding the narcotics found in his home, he argued that he had not known about the narcotics and that they probably belonged to the person whose passport had been found next to them. He was represented by the same defence counsel throughout the proceedings.
The Supreme Court refused leave to appeal on 16 June 2000.
The applicant subsequently requested a re-opening of his case arguing that there had been a miscarriage of justice since he had been arrested (anhållen) on 16 May 2000, over a year after having been acquitted by the District Court, and convicted the day after without having had a proper opportunity to prepare his defence with his defence counsel. He relied on Article 6 § 3 (b) of the Convention. On 9 October 2000 the Supreme Court rejected this request.
